ORDER DISMISSING APPEAL
JANE M. SMITH, Chief Justice.
This matter comes before the Tulalip Tribal Court of Appeals upon the filing of a Notice of Appeal on November 20, 2009. Appellant alleges that the Court erred when it refused to revoke Appellee’s gaming license.
JURISDICTION
The Court of Appeals does not have authority to hear this matter pursuant to Ordinance 55 of the Tulalip Law & Order Code. Ordinance 55, Section 4.e.l3 states
Decision, (a) The decision of the Tribal Gaming Court shall be in writing, shall state the reasons for the decision, and shall be final and not subject to further appeal to the Tulalip Tribal Court of Appeals or otherwise. Emphasis added.
Appellant has not shown cause for this Court to declare an exception to this law.
ORDER
We decline to accept this case for review' and Dismiss the Appeal.